Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Como surge de la opinión concurrente emitida por el Juez Asociado Señor Negrón García, la cual le sirve de apoyo a la sentencia emitida por el Tribunal en el presente *19caso, el testimonio contradictorio de los dos (2) peritos que testificaron a nivel de instancia —uno presentado por la parte demandante y el otro por la parte demandada— so-bre el hecho de si el árbol accidentado presentaba, o no, el “enfajamiento o collar” que alegadamente lo estranguló y causó que el mismo se cayera, se basó en fotografías que se le tomaron al árbol en controversia luego de la ocurrencia del accidente.
La mencionada opinión concurrente —no obstante reco-nocer y aceptar que, previo a la caída, el árbol en contro-versia se “veía saludable”— basa su errónea conclusión de que procede la revocación de la sentencia recurrida en la determinación que hace, a nivel apelativo, de que el refe-rido árbol en efecto mostraba el “enfajamiento o collar”; determinación que hace basándose en “un examen dete-nido de las fotografías” que fueron admitidas en evidencia a nivel de instancia.
No estamos de acuerdo con ese proceder; ello por varias razones. En primer lugar —e independientemente de la trillada norma a los efectos de que, en relación con la apre-ciación de prueba pericial o documental, este Tribunal está en la misma posición que los tribunales de instancia — (1) tenemos serias dudas sobre la “capacidad pericial” de los integrantes de este Tribunal para llegar a tal conclusión meramente a base de la observación de unas fotografías.
En segundo lugar, la carga o responsabilidad que se le impone al Estado es una totalmente improcedente e irrazonable. Nada más y nada menos se está “resolviendo” en el presente caso que el Estado, so pena de imposición de responsabilidad civil, viene en la obligación de realizar “pruebas de taladraje” en relación con todos y cada uno de los árboles que existen en las escuelas públicas del País; ello independientemente de que dichos árboles luzcan en-fermos o saludables.
*20En fin, y a pesar de que el accidente ocurrido es uno ciertamente lamentable y trágico, disentimos de la senten-cia mayoritaria y de la opinión concurrente emitidas en el presente caso por razón de entender que la misma con-vierte al Estado en “garantizador absoluto del bienestar público” en esta clase de situaciones; decisión que es con-traria a la norma jurisprudencial vigente en nuestra jurisdicción.(2)

 Véanse: Fernández v. Hosp. San Carlos, Inc., 113 D.P.R. 761, 773 (1983); Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527 (1981).


 Véase Ortiz Torres v. K & A Developers, Inc., 136 D.P.R. 192 (1994).